Exhibit 10(nn)

 

AGREEMENT

 

AGREEMENT by and between FLEET BOSTON CORPORATION, a Rhode Island corporation
(the “Company”), and [    ] (the “Executive”), dated as of October 1, 1999.

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its stockholders to assure that
the Company will have the continued dedication of the Executive, notwithstanding
the possibility, threat or occurrence of a Change of Control (as defined in
Section 2) of the Company. The Board believes it is imperative to diminish the
inevitable distraction of the Executive by virtue of the personal uncertainties
and risks created by a pending or threatened Change of Control and to encourage
the Executive’s full attention and dedication to the Company currently and in
the event of any threatened or pending Change of Control, and to provide the
Executive with compensation and benefits arrangements upon a Change of Control
which ensure that the compensation and benefits expectations of the Executive
will be satisfied and which are competitive with those of other bank holding
companies. Therefore, in order to accomplish these objectives, the Board caused
the Company to enter into an Agreement with the Executive.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1. Certain Definitions.

 

(a) The “Effective Date” shall be the first date during the “Change of Control
Period” (as defined in Section 1(b)) on which a Change of Control occurs.
Anything in this Agreement to the contrary notwithstanding, if the Executive’s
employment with the Company is terminated or the Executive ceases to be an
officer of the Company prior to the date on which a Change of Control occurs,
and it is reasonably demonstrated that such termination of employment (1) was at
the request of a third party who has taken steps reasonably calculated to effect
the Change of Control or (2) otherwise arose in connection with or anticipation
of the Change of Control, then for all purposes of this Agreement the “Effective
Date” shall mean the date immediately prior to the date of such termination of
employment.

 

(b) The “Change of Control Period” is the period commencing on the date hereof
and ending on the earlier to occur of (x) the third anniversary of such date and
(y) the Executive’s normal retirement under the Fleet Boston Corporation Pension
Plan or similar BankBoston Plan in which the Executive is a participant (“Normal
Retirement Date”); provided, however, that commencing on the date one year after
the date hereof, and on each annual anniversary of such date (such date and each
annual anniversary thereof is hereinafter referred to as the “Renewal Date”),
the Change of Control Period shall be automatically extended without any further
action by the Company or the Executive so as to terminate three years from such
Renewal Date; provided, however, that if either the Company or the Executive
shall give notice in writing to the other, 120 days prior to the Renewal Date,
stating that the Change of Control Period shall not be extended, then the Change
of Control Period shall expire three years from the date hereof, or if later,
three years from the last effective Renewal Date.

 



--------------------------------------------------------------------------------

2. Change of Control. For the purpose of this Agreement, a “Change of Control”
shall mean:

 

(a) The acquisition, other than from the Company, by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 25% or
more of the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”); provided, however, that any acquisition by
the Company or its subsidiaries, or any employee benefit plan (or related trust)
of the Company or its subsidiaries, of 25% or more of the Outstanding Company
Common Stock shall not constitute a Change of Control; and provided, further
that any acquisition by a corporation with respect to which, following such
acquisition, more than 50% of the then outstanding shares of common stock of
such corporation is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock immediately prior to such acquisition in
substantially the same proportion as their ownership immediately prior to such
acquisition of the Outstanding Company Common Stock, shall not constitute a
Change of Control; or

 

(b) Individuals who, as of the date of this Agreement, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any individual becoming a director subsequent to the date
of this Agreement whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
Directors of the Company (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act); or

 

(c) Consummation of a reorganization, merger, consolidation, sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, with respect to which all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock immediately prior to such Business
Combination do not, following such Business Combination, beneficially own,
directly or indirectly, more than 50% of the then outstanding shares of common
stock of the corporation resulting from such a Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries).

 

(d) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

Anything in this Agreement to the contrary notwithstanding, if an event that
would, but for this paragraph, constitute a Change of Control results from or
arises out of a purchase or other acquisition of the Company, directly or
indirectly, by a corporation or other entity in which the Executive has a
greater than ten percent (10%) direct or indirect equity interest, such event
shall not constitute a Change of Control.

 

3. Employment Period. Subject to the terms and conditions hereof, the Company
hereby agrees to continue the Executive in its employ, and the Executive hereby
agrees to remain

 

2



--------------------------------------------------------------------------------

in the employ of the Company, for the period commencing on the Effective Date
and ending on the earlier to occur of (x) the last day of the twenty-fourth
month following the month in which the Effective Date occurs, and (y) the
Executive’s Normal Retirement Date (the “Employment Period”).

 

4. Terms of Employment.

 

(a) Position and Duties.

 

(i) During the Employment Period, (A) the Executive’s position (including
status, offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the 90-day period immediately preceding the Effective Date and (B) the
Executive’s services shall be performed at the location where the Executive was
employed immediately preceding the Effective Date or any office or location less
than 35 miles from such location.

 

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.

 

(b) Compensation.

 

(i) Base Salary. During the Employment Period, the Executive shall receive an
annual base salary (“Annual Base Salary”), which shall be paid at a bi-weekly
rate, at least equal to twelve times the highest monthly base salary paid or
payable to the Executive by the Company and its affiliated companies in respect
of the twelve-month period immediately preceding the month in which the
Effective Date occurs. During the Employment Period, the Annual Base Salary
shall be reviewed at least annually and shall be increased at any time and from
time to time as shall be substantially consistent with increases in base salary
awarded in the ordinary course of business to other peer executives of the
Company and its affiliated companies. Any increase in Annual Base Salary shall
not serve to limit or reduce any other obligation to the Executive under this
Agreement. Annual Base Salary shall not be reduced after any such increase and
the term

 

3



--------------------------------------------------------------------------------

Annual Base Salary as utilized in this Agreement shall refer to Annual Base
Salary as so increased. As used in this Agreement, the term “affiliated
companies” includes any company controlled by, controlling or under common
control with the Company.

 

(ii) Annual Bonus. In addition to Annual Base Salary, the Executive shall be
awarded, for each fiscal year during the Employment Period, an annual bonus (the
“Annual Bonus”) in cash at least equal to the average annualized (for any fiscal
year consisting of less than twelve full months or with respect to which the
Executive has been employed by the Company for less than twelve full months)
bonus (the “Average Annual Bonus”) paid or payable to the Executive by the
Company and its affiliated companies in respect of the three fiscal years
immediately preceding the fiscal year in which the Effective Date occurs, or
such shorter period of the Executive’s employment with the Company. Each such
Annual Bonus shall be paid no later than the end of the third month of the
fiscal year next following the fiscal year for which the Annual Bonus is
awarded, unless the Executive shall elect to defer the receipt of such Annual
Bonus pursuant to deferral plans of the Company.

 

(iii) Incentive, Savings and Retirement Plans. In addition to Annual Base Salary
and Annual Bonus payable as hereinabove provided, the Executive shall be
entitled to participate during the Employment Period in all incentive, savings
and retirement plans, practices, policies and programs applicable to other peer
executives of the Company and its affiliated companies, but in no event shall
such plans, practices, policies and programs provide the Executive with
incentive, savings and retirement benefits opportunities, in each case, less
favorable, in the aggregate, than the most favorable of those provided by the
Company and its affiliated companies for the Executive under such plans,
practices, policies and programs as in effect at any time during the one-year
period immediately preceding the Effective Date.

 

(iv) Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company and its affiliated companies
(including, without limitation, medical, prescription, dental, disability,
salary continuance, employee life, group life, accidental death and travel
accident insurance plans and programs) and applicable to other peer executives
of the Company and its affiliated companies, but in no event shall such plans,
practices, policies and programs provide benefits which are less favorable, in
the aggregate, than the most favorable of such plans, practices, policies and
programs in effect at any time during the one-year period immediately preceding
the Effective Date.

 

(v) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company and its affiliated companies in effect at any time
during the one-year period immediately preceding the Effective Date or, if more
favorable to the Executive, as in effect at any time thereafter with respect to
other peer executives of the Company and its affiliated companies.

 

4



--------------------------------------------------------------------------------

(vi) Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits in accordance with the most favorable plans,
practices, programs and policies of the Company and its affiliated companies in
effect at any time during the one-year period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect at any time
thereafter with respect to other peer executives of the Company and its
affiliated companies.

 

(vii) Office and Support Staff. During the Employment Period, the Executive
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to exclusive personal secretarial and other assistance,
at least equal to the most favorable of the foregoing provided to the Executive
by the Company and its affiliated companies at any time during the one-year
period immediately preceding the Effective Date or, if more favorable to the
Executive, as provided at any time thereafter with respect to other peer
executives of the Company and its affiliated companies.

 

(viii) Vacation. During the Employment Period, the Executive shall be entitled
to paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Company and its affiliated companies as in effect at any
time during the one-year period immediately preceding the Effective Date or, if
more favorable to the Executive, as in effect at any time thereafter with
respect to other peer executives of the Company and its affiliated companies.

 

5. Termination of Employment.

 

(a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of
“Disability” set forth below), it may give to the Executive written notice in
accordance with Section 12(b) of this Agreement of its intention to terminate
the Executive’s employment. In such event, the Executive’s employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by the Executive (the “Disability Effective Date”), provided that, within the 30
days after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For purposes of this Agreement,
“Disability” means the absence of the Executive from the Executive’s duties with
the Company on a full-time basis for 180 consecutive business days as a result
of incapacity due to mental or physical illness which is determined to be total
and permanent by a physician selected by the Company or its insurers and
acceptable to the Executive or the Executive’s legal representative (such
agreement as to acceptability not to be withheld unreasonably).

 

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period for “Cause”. For purposes of this Agreement, “Cause” means (i)
an act or acts of personal dishonesty taken by the Executive and intended to
result in substantial personal enrichment of the Executive at the expense of the
Company, (ii) repeated violations by the Executive of the Executive’s
obligations under Section 4(a) of this Agreement which are demonstrably willful
and deliberate on the Executive’s part and which are not remedied in a

 

5



--------------------------------------------------------------------------------

reasonable period of time after receipt of written notice from the Company or
(iii) the conviction of the Executive of a felony involving moral turpitude.

 

(c) Good Reason. The Executive’s employment may be terminated during the
Employment Period by the Executive for Good Reason. For purposes of this
Agreement, “Good Reason” means:

 

(i) the assignment to the Executive of any duties inconsistent in any respect
with the Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by Section
4(a) of this Agreement, or any other action by the Company which results in a
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by the Company promptly after receipt of notice
thereof given by the Executive;

 

(ii) any failure by the Company to comply with any of the provisions of Section
4(b) of this Agreement, other than an isolated, insubstantial and inadvertent
failure not occurring in bad faith and which is remedied by the Company promptly
after receipt of notice thereof given by the Executive;

 

(iii) the Company’s requiring the Executive to be based at any office or
location other than that described in Section 4(a)(i)(B) hereof;

 

(iv) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement; or

 

(v) any failure by the Company to comply with and satisfy Section 11 (c) of this
Agreement.

 

For purposes of this Section 5(c), any good faith determination of “Good Reason”
made by the Executive shall be conclusive. Anything in this Agreement to the
contrary notwithstanding, a termination by the Executive for any reason during
the 30 day period immediately following the first anniversary of the Effective
Date shall be deemed to be a termination for Good Reason for all purposes of
this Agreement.

 

(d) Notice of Termination. Any termination by the Company for Cause or by the
Executive for Good Reason shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 12(b) of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the termination date
(which date shall be not more than 15 days after the giving of such notice). The
failure by the Executive to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason shall not waive any
right of the Executive hereunder or preclude the Executive from asserting such
fact or circumstance in enforcing the Executive’s rights hereunder.

 

6



--------------------------------------------------------------------------------

(e) Date of Termination. “Date of Termination” means the date of receipt of the
Notice of Termination or any later date specified therein, as the case may be;
provided, however, that (i) if the Executive’s employment is terminated by the
Company other than for Cause or Disability, the Date of Termination shall be the
date on which the Company notifies the Executive of such termination and (ii) if
the Executive’s employment is terminated by reason of death or Disability, the
Date of Termination shall be the date of death of the Executive or the
Disability Effective Date, as the case may be.

 

6. Obligations of the Company Upon Termination.

 

(a) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than the sum of the following obligations: (i) the Executive’s
Annual Base Salary through the Date of Termination to the extent not theretofore
paid, (ii) the product of (A) the greater of (x) the Annual Bonus paid or
payable (and annualized for any fiscal year consisting of less than 12 full
months or for which the Executive has been employed for less than 12 full
months) to the Executive for the most recently completed fiscal year during the
Employment Period, if any, and (y) the Average Annual Bonus (such greater amount
hereafter referred to as the “Highest Annual Bonus”) and (B) a fraction, the
numerator of which is the number of days in the current fiscal year through the
Date of Termination, and the denominator of which is 365 and (iii) any accrued
vacation pay not yet paid by the Company (the amounts described in subparagraphs
(i), (ii) and (iii) are hereafter referred to as “Accrued Obligations”). All
Accrued Obligations shall be paid to the Executive’s estate or beneficiary, as
applicable, in a lump sum in cash within 30 days of the Date of Termination.
Anything in this Agreement to the contrary notwithstanding, the Executive’s
family shall be entitled to receive benefits at least equal to the most
favorable benefits provided by the Company and any of its affiliated companies
to surviving families of peer executives of the Company and such affiliated
companies under such plans, programs, practices and policies relating to family
death benefits, if any, as in effect with respect to other peer executives and
their families at any time during the one-year period immediately preceding the
Effective Date or, if more favorable to the Executive and/or the Executive’s
family, as in effect on the date of the Executive’s death with respect to other
peer executives of the Company and its affiliated companies and their families.

 

(b) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for Accrued
Obligations. All Accrued Obligations shall be paid to the Executive in a lump
sum in cash within 30 days of the Date of Termination. Anything in this
Agreement to the contrary notwithstanding, the Executive shall be entitled after
the Disability Effective Date to receive disability and other benefits at least
equal to the most favorable of those provided by the Company and its affiliated
companies to disabled executives and/or their families in accordance with such
plans, programs, practices and policies relating to disability, if any, as in
effect with respect to other peer executives and their families at any time
during the one-year period immediately preceding the Effective Date or, if more
favorable to the Executive and/or the Executive’s family, as in effect at any
time thereafter with respect to other peer executives of the Company and its
affiliated companies and their families.

 

7



--------------------------------------------------------------------------------

(c) Cause; Other Than for Good Reason. If the Executive’s employment shall be
terminated for Cause or other than for Good Reason during the Employment Period,
this Agreement shall terminate without further obligations to the Executive
other than the obligation to pay to the Executive Annual Base Salary through the
Date of Termination to the extent theretofore unpaid. In such case, such amounts
shall be paid to the Executive in a lump sum in cash within 30 days of the Date
of Termination.

 

(d) Good Reason; Other Than for Cause or Disability. If, during the Employment
Period, the Company shall terminate the Executive’s employment other than for
Cause or Disability, or if the Executive shall terminate employment under this
Agreement for Good Reason:

 

(i) the Company shall pay to the Executive in a lump sum in cash within 30 days
after the Date of Termination the aggregate of the following amounts:

 

A. all Accrued Obligations; and

 

B. an amount equal to the product of (x) three and (y) the sum of (i) Annual
Base Salary and (ii) the Highest Annual Bonus; and

 

C. a lump sum retirement benefit equal to the difference between (a) the
actuarial equivalent of the benefit under the Fleet Boston Corporation Pension
Plan or similar BankBoston Plan in which the Executive is a participant (the
“Pension Plan”), as supplemented by the Retirement Income Assurance Plan or any
successor to such plan or similar BankBoston Plan in which the Executive is a
participant (the “RIAP”) and the Supplemental Executive Retirement Plan or any
successor to such plan or similar BankBoston Plan in which the Executive is a
participant (the “SERP”; and together with the RIAP and the Pension Plan or
similar BankBoston Plan in which the Executive is a participant, collectively
referred to as the “Retirement Plans”), which the Executive would receive if the
Executive was fully vested in the Retirement Plans and the Executive’s
employment continued at the compensation level provided for in Sections 4(b)(i)
and 4(b)(ii) for three years after the Date of Termination, and such three
additional years shall be credited to the Executive for purposes of calculating
the Executive’s age, final average salary and years of service accrued under the
Retirement Plans, provided, however, that any benefit to the Executive under any
one or more of the Retirement Plans shall be included in the foregoing
calculation only to the extent the Executive participated in such Retirement
Plans immediately prior to the Effective Date, and (b) the actuarial equivalent
of the Executive’s actual benefit (paid or payable), if any, under the
Retirement Plans; and

 

D. the Executive shall be entitled to receive a lump-sum payment equal to (i)
the employer matching contributions that the Company would have made on the
Executive’s behalf to the Fleet Boston Corporation Savings Plan or other similar
or successor plan or similar BankBoston Plan in which the Executive is a
participant (the “Savings Plan”) and the Executive

 

8



--------------------------------------------------------------------------------

Supplemental Plan or similar BankBoston Plan in which the Executive is a
participant (assuming the maximum employee deferral election, and the maximum
employer matching contribution rate, permitted under each of the Savings Plan
and Executive Supplemental Plan) if the Executive’s employment continued at the
compensation level provided for in Section 4(b)(i) for three years, plus (ii)
the amount, if any, of his account in the Savings Plan which is forfeitable on
the Date of Termination; and

 

(ii) for three years after the Executive’s Date of Termination, or such longer
period as any plan, program, practice or policy may provide, the Company shall
continue benefits to the Executive and/or the Executive’s family at least equal
to those which would have been provided in accordance with the applicable plans,
programs, practices and policies described in Section 4(b)(iv) of this Agreement
as if the Executive’s employment had not been terminated or, if more favorable
to the Executive, as in effect at any time thereafter with respect to other peer
executives of the Company and its affiliated companies and their families. For
purposes of determining eligibility of the Executive for retiree benefits
pursuant to such plans, practices, programs and policies, the Executive shall be
considered to have remained employed until three years after the Date of
Termination and to have retired on the last day of such period.

 

7. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any benefit, bonus,
incentive or other plans, programs, policies or practices, provided by the
Company or any of its affiliated companies and for which the Executive may
qualify, nor shall anything herein limit or otherwise affect such rights as the
Executive may have under any other agreements with the Company or any of its
affiliated companies. Amounts which are vested benefits or which the Executive
is otherwise entitled to receive under any plan, policy, practice or program of
the Company or any of its affiliated companies at or subsequent to the Date of
Termination shall be payable in accordance with such plan, policy, practice or
program except as explicitly modified by this Agreement.

 

8. Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against the Executive or others. In
no event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement. The Company agrees to pay, to the full
extent permitted by law, all legal fees and expenses which the Executive may
reasonably incur as a result of any contest (regardless of the outcome thereof)
by the Company or others of the validity or enforceability of, or liability
under, any provision of this Agreement or any guarantee of performance thereof
(including as a result of any contest by the Executive about the amount of any
payment pursuant to Section 9 of this Agreement), plus in each case interest at
the applicable Federal rate provided for in Section 7872(f)(2) of the Internal
Revenue Code of 1986, as amended (the “Code”).

 

9



--------------------------------------------------------------------------------

9. Certain Additional Payments by the Company.

 

(a) Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of the Executive (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section 9) (a “Payment”) would be subject to the excise tax
imposed by Section 4999 of the Code or any interest or penalties are incurred by
the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments. Notwithstanding the foregoing
provisions of this Section 9(a), if it shall be determined that the Executive is
entitled to a Gross-Up Payment, but that the Executive, after taking into
account the Payments and the Gross-Up Payment, would not receive a net after-tax
benefit of at least $50,000 (taking into account both income taxes and any
Excise Tax) as compared to the net after-tax proceeds to the Executive resulting
from an elimination of the Gross-Up Payment and a reduction of the Payments, in
the aggregate, to an amount (the “Reduced Amount”) such that the receipt of
Payments would not give rise to any Excise Tax, then no Gross-Up Payment shall
be made to the Executive and the Payments, in the aggregate, shall be reduced to
the Reduced Amount.

 

(b) Subject to the provisions of Section 9(c), all determinations required to be
made under this Section 9, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by KPMG Peat Marwick
unless such firm shall be the accounting firm of the Company or any affiliate of
the Company at the Date of Termination, in which case such determinations shall
be made by an accounting firm of national standing agreed to by the Company and
the Executive (which may be KPMG Peat Marwick if agreed to by the Executive),
or, if the Company does not so agree within 10 days of the Date of Termination,
such an accounting firm shall be selected by the Executive (the “Accounting
Firm”) which shall provide detailed supporting calculations both to the Company
and the Executive within 15 business days of the date such firm is selected or
such earlier time as is reasonably requested by the Company. All fees and
expenses to the Accounting Firm shall be borne solely by the Company. Any
Gross-Up Payment, as determined pursuant to this Section 9, shall be paid by the
Company to the Executive within five days of the receipt of the Accounting
Firm’s determination. Any determination by the Accounting Firm shall be binding
upon the Company and the Executive. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments which
will not have been made by the Company should have been made (“Underpayment”),
consistent with the calculations required to be made hereunder. In the event
that the Company exhausts its remedies pursuant to Section 9(c) and the
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has

 

10



--------------------------------------------------------------------------------

occurred and any such Underpayment shall be promptly paid by the Company to or
for the benefit of the Executive.

 

(c) The Executive shall notify the Company in writing of any claim by an
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive receives
written notification of such claim and shall apprise the Company of the nature
of such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which it gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If the Company notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, the Executive
shall:

 

(i) give the Company any information reasonably requested by the Company
relating to such claim;

 

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, provided, however, that
the Company’s selection of one or more attorneys to provide legal representation
with respect to such claim shall be subject to the Executive’s prior written
approval;

 

(iii) cooperate with the Company in good faith in order to contest such claim
effectively; and

 

(iv) permit the Company to participate in any proceedings relating to such
claim;

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 9(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and provided, further, that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited

 

11



--------------------------------------------------------------------------------

solely to such contested amount. Furthermore, the Company’s control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

 

(d) If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Section 9(c), the Executive becomes entitled to receive any refund
with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 9(c)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 9(c), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

 

10. Coordination with the Employment Agreement, as may be amended from time to
time, between the Executive and Fleet Financial Group, Inc. dated March 14, 1999
(“Employment Agreement).

 

From and after a Change in Control and during the term of this Agreement, in the
event of any termination of employment that entitles the Executive to benefits
under both this Agreement and the Employment Agreement, the Executive shall be
entitled to benefits hereunder only to the extent that the aggregate amount of
benefits to which he is entitled hereunder exceeds the aggregate amount of
benefits to which he is entitled under the Employment Agreement. Notwithstanding
any provision to the contrary contained herein, the terms and conditions of the
Executive’s employment with the Company during the term of the Employment
Agreement shall be governed by the Employment Agreement.

 

11. Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of its affiliated companies, and their
respective businesses, which shall have been obtained by the Executive during
the Executive’s employment by the Company or any of its affiliated companies and
which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
After termination of the Executive’ s employment with the Company, the Executive
shall not, without the prior written consent of the Company, communicate or
divulge any such information, knowledge or data to anyone other than the Company
and those designated by it. In no event shall an asserted violation of the
provisions of this Section 10 constitute a basis for deferring or withholding
any amounts otherwise payable to the Executive under this Agreement.

 

12. Successors.

 

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the

 

12



--------------------------------------------------------------------------------

laws of descent and distribution. This Agreement shall inure to the benefit of
and be enforceable by the Executive’s legal representatives.

 

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

 

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

 

13. Miscellaneous.

 

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Rhode Island, without reference to principles of conflict
of laws. The captions of this Agreement are not part of the provisions hereof
and shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

 

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:

[        ]

Fleet Boston Corporation

100 Federal Street

Boston, MA 02110

If to the Company:

Fleet Boston Corporation

100 Federal Street

Boston, MA 02110

Attention: General Counsel

 

or such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

 

13



--------------------------------------------------------------------------------

(d) The Company may withhold from any amounts payable under this Agreement such
Federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

 

(e) The Executive’s failure to insist upon strict compliance with any provision
hereof shall not be deemed to be a waiver of such provision or any other
provision thereof.

 

(f) This Agreement contains the entire understanding of the Company and the
Executive with respect to the subject matter hereof and by entering into this
Agreement the Executive waives all rights he may have under the Company’s
separation policy.

 

IN WITNESS WHEREOF, the Executive has executed this Agreement and the Company
has caused this Agreement to be executed by its duly authorized officer as of
the day and year first above-written.

 

  [                                                             ]

FLEET BOSTON CORPORATION

By        

William C. Mutterperl

   

Executive Vice President

 

14